Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed April 06, 2022 has been entered. Claims 1, 4-5 remain pending in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Tanno et al. (US 8,387,670) in view of Song (US 2013/0048180), further in view of Caracino et al. (US 2017/0305209) and Seo (US 2018/0272815).
Regarding claim 1, Tanno discloses that, as illustrated in Fig, 1, a tire including:
a sound-absorbing material layer (Fig. 1, items 3A and 3B (the sound absorbing member 3 comprises a first sound absorbing layer 3A located on the tire inner surface side of the sound absorbing member 3, and a second sound absorbing layer 3B located on the tire reverse inner surface side of the sound absorbing member 3 (col. 3, lines 61-66))) is adhered to an inner surface of the tire; and 
an adhering layer (Fig. 1, item 2) which is disposed between the inner surface of the tire and the sound-absorbing material layer and includes an adhesive for adhering the sound-absorbing material layer to the inner surface of the tire, wherein the sound-absorbing material layer includes a first porous material (Fig. 1, item 3A) having a pore size.
However, Tanno does not disclose the adhering layer to be a sealant layer. In the same field of endeavor, pneumatic tire, Song discloses that, as illustrated in Fig. 1, a porous sound-absorbing material 3 adhered to the inside surface of an inner liner through a sealant layer 2 ([0034], lines 4-6). It would have been obvious to substitute the adhering layer 2 in the teaching of Tanno with the sealant layer 2 in the teachings of Song to achieve the same adhering function with an additional sealing function by the sealant layer. 
However, Tanno does not disclose the first porous material having an average pore size of 1,200 to 2,400 microns. In the same field of endeavor, soundproof tyre, Caracino discloses that, the sound absorbent material includes a foamed polyolefin material with closed macrocells having an average size of at least 1.5 mm according to ASTM D357 6 (ABSTRACT, lines 1-4 from bottom) (overlapping ranges of 1,200 to 2,400 microns). It would have been obvious to substitute the first porous material in the teaching of Tanno with individual pores in the foamed material layer have a size from 1.0 mm to 1.5 mm in the teachings of Caracino to achieve the same and desired noise reducing function by the first porous material.
However, Tanno does not explicitly disclose that the second porous material has an average pore size of 100 to 1200 microns. In the same field of endeavor, pneumatic tire, Seo discloses that, the sound-absorbing material may include an open cell on the surface thereof and the open cell may have a size of 500 micron to 1300 micron and a thickness of 20 micron to 100 micron (close but not overlapping ranges of 100 to 1200 microns) ([0010]). It would have been obvious to substitute the second porous material in the teaching of Tanno with an open cell on the surface thereof and the open cell may have a size of 500 micron to 1300 micron and a thickness of 20 micron to 100 micron in the teachings of Seo to achieve the same noise reducing function by the first porous material.
 Regarding claim 4, Tanno discloses that, the density of the first sound absorbing layer 3A is preferably in the range of 18 kg/m3 to 40 kg/m3 (overlapping) (col. 4, lines 30-31). The density of the second sound absorbing layer 3B is preferably in the range of 40% to 80% of the density of the first sound absorbing layer 3A (overlapping) (col. 4, lines 38-40). 
	Due to the ranges of the density of the first sound absorbing material and the second sound absorbing material in the teachings of Tanno, the other properties of the first sound absorbing material and the second sound absorbing material may vary in certain ranges. Thus, the other properties of the first sound absorbing material and the second sound absorbing material such as a hardness, a tensile strength and an elongation rate are result effective variables.   
As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (i.e. a hardness of 10 to 20 kgf, a tensile strength of 0.8 kgf/cm2 or more and an elongation rate of 70% or more of the first sound absorbing material and the second sound absorbing material) as a result of routine optimization of the result effective variable of the sound absorbing material in an effort to improve noise reduction of the tire.
Regarding claim 5, Tanno discloses that, as illustrated in Fig. 1, the thickness T1 of the first sound-absorbing layer 3A is preferably in the range of 5 mm to 15 mm, and the thickness T2 of the second sound absorbing layer 3B is preferably in the range of 4 mm to 30 mm (col. 6, lines 32-35). Thus, Tanno discloses that, the sound absorbing material layer has a thickness of 20 to 60 mm (overlapping), and a thickness of the first porous material is 30 to 90 % (overlapping) length of the total thickness of the sound absorbing material layer.  
Response to Arguments
Applicant's arguments filed 04/06/2022 have been fully considered. 
In response to applicant’s arguments in claim 1 (amended) (claim 3 has been cancelled and is moved into amended claim 1) that none of the references of record provide a self-sealing effect, it is not persuasive. 
In claim 1, there is no any mention or claim of self-sealing effect. In the teachings of Song, the sealant layer 2 has a thickness of 1-5 mm, and enabling automatic sealing of puncture generated by nails or bumps with a size of 5 mm or less ([0050]). In addition, the combination of Tanno et al., Caracino et al., and Seo discloses the same properties of the sounder absorber which should have the same properties or functions like in Applicant’s disclosure.
Regarding arguments that (as amended) in claim 1 that Tanno fails to disclose the first layer having an average pore size of 1200 to 2400 microns, the second later having an average pore size of 100 to 1200 microns stacked on the first porous materials, and both Caracino and Seo only disclose a single layer of foam, it is not persuasive. Basically, Tanno discloses the concept of double layers of foams (porous materials) stacked up together attached to the inner layer of a tire as a sound absorber. Inherently, the porous materials used/proposed by Tanno have pore sizes. In the same field of endeavor (i.e., sound absorbers for tires), Caracino discloses that, the sound absorbent material includes a foamed polyolefin material with closed macrocells having an average size of at least 1.5 mm according to ASTM D357 6 (ABSTRACT, lines 1-4 from bottom) (overlapping ranges of 1,200 to 2,400 microns) and Seo discloses that, the sound-absorbing material may include an open cell on the surface thereof and the open cell may have a size of 500 micron to 1300 micron and a thickness of 20 micron to 100 micron  ([0010]).        
It would have been obvious to substitute the first porous material in the teaching of Tanno with individual pores in the foamed material layer have a size from 1.0 mm to 1.5 mm in the teachings of Caracino to achieve the same and desired noise reducing function by the first porous material. It would have been obvious to substitute the second porous material in the teaching of Tanno with an open cell on the surface thereof and the open cell may have a size of 500 micron to 1300 micron and a thickness of 20 micron to 100 micron in the teachings of Seo to achieve the same noise reducing function by the first porous material.
Regarding arguments that Seo is not considered prior art, it is not persuasive. Applicant filed on 10/30/2019 for the application and Seo published on 09/27/2018 (more than one year for 102(a)(1)). 
However, the priority date of 12/11/2018 of the certified file of the application is in Korean. If Applicant files an English translation of the file, it will overcome the rejection by the Seo reference.    
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Parrett et al. (US 2016/0121648) discloses that, as illustrated in Fig. 1, preferably, the pore 42 size of any of the plurality of pores 42 is between 0.1 mm and 4.0 mm ([0020], lines 3-4 from bottom) (overlapping the claimed range of 100 to 1200 microns).   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shibin Liang whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571)270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHIBIN LIANG/Examiner, Art Unit 1741

/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742